DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 March 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first side compartment and the second side compartment are separated by the cold plate of the TEC” found in at least claim 1, the “one or more electrical components, wherein the electrical components are not temperature sensitive” found in at least claim 2, the “one or more electrical components coupled to at least one of the first side and the second side” found in at least claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both “cold plate” and “second or cold side compartment” in at least para. [0028].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 10-13, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re. claims 1 and 18: the limitations of “wherein the first side compartment and the second side compartment are separated by the cold plate of the TEC” do not find support in the originally filed specification. Applicant has pointed to paragraphs 0025-0026 and 0028 as providing support for this limitation. However, reading these cited paragraphs, and the remainder of the specification fails to support the newly added limitations. The originally filed specification disclose TECs in the cold side compartment 14, TECs in both the first and second compartments 12, 14, but do not support first and second side compartments being separated by the cold plate of the TEC as claimed. Further, one of ordinary skill in the art would not have understood how to make the invention as claimed because the specification at para. 0025 states “first and second side compartments 12, 14 are coupled together such [they] share a common central section with a cooling channel disposed therebetween” which is understood to mean that they are instead separated by a common cooling channel and not separated by a thermoelectric cooler (TEC). For purposes of this Office Action, it is assumed that “separated by the cold plate of the TEC” should be understood to mean - -separated by a cooling channel- -.
Re. claims 2, 4-6, 10-13, and 19-21: These claims stand rejected as they fail to correct the deficiency associated with claim 1 from which they depend. These claims inherit the deficiency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the first side compartment" in line 13 and the limitation “the second side compartment” in line 13.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 12, 13, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pal (US 2016/0201558 A1)

Re. claim 1: Pal discloses an apparatus for cooling electronic components (20), comprising: (see fig. 1; para. 0011-0012)
a dual chamber chassis (22) having a first side compartment (bottom half of 22) having one or more electrical components (42) and a second side compartment (top half of 22) having one or more temperature sensitive electrical components (40); (see fig. 1; para. 0017-0018, 0022) 
a coolant channel (30) running between the first side compartment and second side compartment; and (see fig. 1; para. 0014)
at least one thermoelectric cooler (TEC) (44) positioned on the second side compartment, the TEC having a cold plate (top side of 44) and a hot plate (bottom side of 44), the hot plate being coupled to the second side compartment (through the shared middle section 32) and the cold plate being coupled to the one or more temperature sensitive electrical components, (see fig. 1; para. 0020-0024)
wherein the first side compartment (bottom half of 22) and the second side compartment (top half of 22) are separated by a cooling channel (fluid passageway 30), and
wherein the at least one TEC is configured to bring a temperature of the one or more temperature sensitive electronic components (maximum temperature of capacitors 40 is 65C) below the temperature of the second side compartment (maximum temperature of PWBs 42 is 100C). (due to the maximum temperatures cited, the TEC would be required to keep the temperature of 40 lower than the temperature of 42) (see fig. 1; para. 0019-0021)

Re. claim 2: Pal discloses wherein the second compartment (top half of 20) further comprises one or more electrical components (36), wherein the electrical components are not temperature sensitive (temperature limit of 150C). (see fig. 1; para. 0017)

Re. claim 4: Pal discloses wherein the one or more electrical components (40) include high temperature capacitors. (see fig. 1; para. 0019, 0022, 0025)

Re. claim 12: Pal discloses a thermal insulator (gap space 54) positioned between second side compartment (top side of 44) and the one or more temperature sensitive electrical components (40). (see fig. 1; para. 0022)

Re. claim 13: Pal discloses wherein the thermal insulator is configured to prevent heat transfer between the second side compartment and the one or more temperature sensitive electrical components. (see para. 0022)

Re. claim 18: Pal discloses a localized cooling system for electronics, comprising:
a dual chamber chassis (22) having a first side (bottom side of 22) and a second side (top side of 22) coupled together sharing a center section (28, 30, 32, 34); (see fig. 1; para. 0017-0018, 0022) 
a cooling channel (30) disposed in the central section; (see fig. 1; para. 0014)
at least one thermoelectric cooler (TEC) (44, 46) positioned on at least one of the first side and the second side, the TEC having a cold plate (top side of 44) and a hot plate (top side of 44), wherein the hot plate is coupled to the first and/or second side; and  (see fig. 1; para. 0020-0024)
the cold plate is connected to one or more second electrical components (50, 52), (see para. 0022
one or more electrical components (42) coupled to at least one of the first side and the second side; and (see fig. 1; para. 0025)
one or more temperature sensitive electrical components (40) coupled to the cold plate (see fig. 1; para. 0022)
wherein the first side compartment (bottom half of 22) and the second side compartment (top half of 22) are separated by a cooling channel (fluid passageway 30), and
wherein the at least one TEC is configured to bring a temperature of the one or more temperature sensitive electronic components (maximum temperature of capacitors 40 is 65C) below the temperature of the second side compartment (maximum temperature of PWBs 42 is 100C). (due to the maximum temperatures cited, the TEC would be required to keep the temperature of 40 lower than the temperature of 42) (see fig. 1; para. 0019-0021)

Re. claim 20: Pal discloses wherein the TEC (44, 46) is electrically coupled to a power source (control unit). (see fig. 1; para. 0025)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal as applied to claim 1 above, and further in view of Pruett et al. (US 2012/0210730 A1)

Re. claim 21: Pal discloses:
Wherein the coolant channel can be part of a glycol cooler assembly. (see para. 0013)
Pal fails to disclose: 
wherein the coolant channel is part of a water-ethylene glycol cooler assembly. 
However, Pruett discloses:
wherein the coolant channel is part of a water-ethylene glycol cooler assembly. (see para. 0018, 0030)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coolant channel of Pal part of a water-ethylene glycol cooler assembly as taught by Pruett. One of ordinary skill would have been motivated to do this in order to make use of an existing vehicle coolant system using a water-ethylene glycol antifreeze mixture. (Pruett para. 0018, 0025-0026, 0030)

Claims 5, 6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal as applied to claim 1 above, and further in view of Meir (US 2005/0174737 A1)

Re. claims 5, 6, and 19 Pal fails to disclose:
wherein the one or more temperature sensitive electrical components are contained on a circuit card assembly.
a heat spreader layer located between the at least one TEC and the circuit card assembly.
However, Meir discloses:
wherein one or more temperature sensitive electrical components are contained on a circuit card assembly (218). (see fig. 3, 4; para. 0097-0100)
a heat spreader layer (204) located between the at least one TEC (228) and the circuit card assembly (218). (see fig. 4; para. 0098-0100)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a circuit card assembly as one or more of the temperature sensitive electrical components of Pal and to include a heat spreading heat sink to the TEC as taught by Meir. One of ordinary skill would have been motivated to do this in order to control the TEC and also to be cooled itself by the TEC and to provide further cooling to the hot side of the TEC. (Meir para. 0087-0090, 0100)

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Meir as applied to claim 5 above, and further in view of Casey (US 2016/0035957 A1)

Re. claims 10 and 11: Pal and Meir fail to disclose:
a copper surface layer located between the at least one TEC and the circuit card assembly; and 
a gap pad located between the at least one TEC and the circuit card assembly.
However, Casey discloses: 
a TEC apparatus (63, 90) comprising (see fig. 13, 14; para. 0068, 0099)
a thermal interface material (84) which could be made of a copper surface layer or a gap pad. (fig. 13, 14; para. 0085, 0096, 0105, 0167) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a thermal interface material such as a copper surface layer or a gap pad between the TEC and circuit card of Pal and Meir as taught by Casey. One of ordinary skill would have been motivated to do this in order to increase the thermal conductivity between the adjacent surfaces to improve heat dissipation. (Casey para. 0167)

Response to Arguments
Applicant's arguments, see pages 7-9, filed 30 March 2021, with respect to the objections to the drawings for failing to show “a first side compartment having one or more electrical components” specified in the claims, have been fully considered and is  persuasive. Applicant argues that the first side compartment having one or more electrical components is not necessary for the understanding of the subject matter to be patented. The Examiner agrees, however, the newly added limitations in claims 1 and 18 recite new limitations that are not shown in the drawings and so the drawings are objected to for failing to show those new limitations. 
Applicant’s arguments, see page 9, filed 30 March 2021, with respect to the claim objections, with the amendment to the claim numbering, have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 30 March 2021, with respect to the rejection of claim 18 under 35 U.S.C. 112(b) for lack of antecedent basis for “the one or more electrical components” have been fully considered and are persuasive.  This rejection has been withdrawn. However, the amendments to the claims require a different rejection for lack of antecedent basis supra.
Applicant's arguments, see pages 10-13, filed 30 March 2021, with respect to the rejection of claims 1, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Pal have been fully considered but they are not persuasive. Applicant argues that Pal fails to disclose “a first side compartment and a second side compartment are separated by the cold plate of a TEC.” Before addressing Pal’s teachings, it is noted that the above limitation is considered new matter because it was not in possession by a joint inventor a the time the application was filed. The specification of the immediate invention describes the “cold plate of a TEC” to be the side of the TEC (16) which is connected to the temperature sensitive components (18) (see abstract, para. 0003, 0027). Since the TEC is shown in fig. 2 and disclosed in the abstract and para. 0003 to be positioned within the cold or second side compartment, the TEC and its corresponding cold plate side cannot separate the first side compartment and the second side compartment. It is believed that Applicant intends to argue that Pal fails to disclose “a first side compartment and a second side compartment are separated by a cooling channel.” To this argument, the Examiner respectfully disagrees. Pal’s first side compartment (bottom half of 22) and second side compartment (top half of 22) are shown in fig. 1 to be separated by a cooling channel (30). The cooling channel in Pal is used to flow a cooling fluid (F) which is disclosed as being a fuel or glycol coolant in para. 0013. So Pal’s cooling channel (30) teaches these limitations. The top and bottom compartments taught by Pal anticipate a cold and hot side compartment because the electronic components in each of the two compartments have different operating temperatures, the capacitors (40) operating at 65 C and the PWB (42) operating at 100 C. (Pal para. 0019)
Applicant supplies a drawing figure on page 13 of the arguments purporting to show a red side and a blue side of the device. However, no color, but different shades of grey are seen in the drawing figure. Pal’s upper compartment and lower compartment of 22 would operate in the same way as the claimed cold second side (14) and hot first side (12) of the immediate invention. The rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 17, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835